DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 19 April 2022. Claims 1, 2, 5-9, 11, 16, 18, 19 and 21-29 are pending in the application. Claim 29 is new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference character 130 is defined as a threaded gasket, as seen in figure 1. Figures 25-28 each include reference character 130. However, figure 25 and 26 is directed to a threaded element 2500 while figures 27 and 28 are directed towards a curved element 2510. The threaded gasket is formed only when coupling threaded element 2500 and curved element 2510 [paragraph 80]. Therefore, reference character 130 should not be used in any of figures 25-28 since they only show different parts of a threaded gasket. 
Figures 27 and 28 have reference character 134, defined as a curved profile [paragraph 80], pointing to two different parts. Figure 27 appears to be correct since it points to the curved portion. However, in figure 28, reference character 134 is pointing to a relative side of the curved element 2510, best seen as reference character 138 in figure 6. This portion of curved element 2510 is not curved but has the straight edge like that shown in figure 6, reference 138.
Figures 1, 9, 21 and 22 show an incomplete picture of threaded gasket 130. Although the front side shows part 132 which extends down from the top surface of the threaded gasket, the back side, when looking through gasket opening inside the top 136 is missing. Please see below. This makes the gasket appear as though there is no opening at all through the gasket.

    PNG
    media_image1.png
    757
    362
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 16 and 26: “a mouth portion” should be “a curved profile” [paragraph 65] or “a curved element 2510” [paragraph 80].
Claim 29: “a relative outer wall of the threaded gasket” should be “a relative side of the threaded gasket” [paragraph 59].

Claim Objections
Claims 1, 6, 7, 9, 22, 26 and 27 are objected to because of the following informalities:  
Regarding claim 1, the applicant introduces “a beverage container “ in line 2 but then switches between “beverage container” and “container”. Examiner recommends amending the claim to keep the language consistent. Therefore, the phrase “container” in lines 3, 9-11, 13-14, 16 and 17 should be changed to read “beverage container”.
Regarding claim 6, the applicant states “the seal of the lid is configured to engage the container away from the threaded section of the beverage container”. Since claim 1 introduces “a beverage container” and “an internal threaded section”, applicant should keep the language consistent. Therefore, the limitation should read “the seal of the lid is configured to engage the beverage container away from the internal threaded section of the beverage container”.
Regarding claim 7, the applicant should change “the container” in lines 3 and 4 to read “the beverage container” in order to keep the language consistent.
Regarding claim 9, the applicant states “wherein the beverage can is a 12 oz. beverage can, and wherein when the adapter is positioned within the beverage container and the threaded gasket is coupled to the beverage container, both the adapter and the threaded gasket contact the 12 oz. beverage can”. Claim 1, from which claim 9 indirectly depends, states “a beverage container having an internal threaded section and configured to receive a beverage can through an exposed opening of the container”. In claim 1, the applicant is not positively claiming the beverage can, as stated in the rejection below. Although it appears clear that the beverage can in claim 9 is also not positively recited (because of the indirect dependency of claim 1 and because of the “wherein” statement which proceeds “both the adapter and the threaded gasket contact the 12 oz. beverage can” which is just stating the intended result of the adapter and threaded gasket contacting the beverage can, examiner recommends amending the claim to make it clearer that the beverage can is not being positively recited. Examiner recommends the following amendment: “wherein the beverage can is a 12 oz. beverage can, and wherein when the adapter is positioned within the beverage container and the threaded gasket is coupled to the beverage container, both the adapter and the threaded gasket is configured to contact the 12 oz. beverage can”.
Regarding claim 22, the applicant states “the seal of the lid is configured to engage the container away from the threaded section of the container”. Since claim 16 introduces “an internal threaded section”, applicant should keep the language consistent. Therefore, the limitation should read “the seal of the lid is configured to engage the container away from the internal threaded section of the container”.
Regarding claim 26, the applicant introduces “a beverage container “ in line 2 but then switches between “beverage container” and “container”. Examiner recommends amending the claim to keep the language consistent. Therefore, the phrase “container” in lines 3, 10-12, 14-15, 16 and 17-18 should be changed to read “beverage container”.
Regarding claim 27, the applicant should change “the container” in line 3 to read “the beverage container” in order to keep the language consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 11, 16, 18, 19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16 and 26, the applicant states “a threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material”. Applicant states that support for the amendment can be found in paragraphs 59, 64, 68, 78 and 80 of the specification [page 9 of 14 of the arguments filed 19 April 2022]. 
Regarding the new amendment as a whole, it appears that the specification does not have support for the amendment shown above.
Paragraph 59 states:
“Exemplary system 100 embodiments of the present disclosure may also comprise/include a threaded gasket 130, such as shown in FIG. 1. As shown therein, threaded gasket 130 comprises a threaded portion 132, configured to engage an internal threaded section 108 of container 102. Threaded gaskets 130 may comprise a compliant material, such as a rubber or other polymeric material, as may be desired, or may be relatively hard, such as a hard plastic or metal material. Threaded gaskets 130, such as shown in FIG. 1, may also comprise/define a curved profile 134, extending along a portion of threaded gasket 130 from a relative top to a relative side of said threaded gasket 130, or transitioning from a relative top to a relative side of said threaded gasket 130”.
As shown above, paragraph 59 states that “Threaded gaskets 130 may comprise a compliant material, such as a rubber or other polymeric material, as may be desired, or may be relatively hard, such as a hard plastic or metal material”. The threaded gasket may be made of a complaint material or a hard material. However, this paragraph does not give support for the threaded gasket having the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material, as required by the claim.
Paragraph 78 states:
“Various components of systems 100 of the present disclosure can comprise several types of materials, such as various metals, plastics, rubbers, etc. For example, containers 102 may comprise metal material(s), lids 110 may comprise plastic material(s) and/or metal material(s), threaded gaskets 130 may comprise plastic, metal, and/or rubber materials, and the like”.
As shown in paragraph 78, applicant than states that the threaded gasket “may comprise plastic, metal, and/or rubber materials, and the like”. At this point, the applicant only has support for the unitary threaded gasket being made of one or more materials. However, specific parts of the threaded gasket are not discussed as being made of specific materials.
Paragraph 80 states: 
“FIGS. 25, 26, 27, and 28 show portions of exemplary threaded gaskets 130 of the present disclosure. As shown in FIGS. 25 and 26, an exemplary threaded gasket 130 of the present portion can comprise a threaded element 2500, which comprises the threaded portion 132 of threaded gasket. Threaded element 2500 can be configured to receive and engage (couple to) a curved element 2510 of an exemplary threaded gasket 130, as shown in FIGS. 27 and 28. Curved element 2510, in various embodiments, can define the curved profile 134 of threaded gasket 130, as generally referenced herein. Threaded element 2500 and curved element 2510 can comprise different materials, such a threaded element 2500 comprising plastic and curved element 2510 comprising rubber, or the same materials, as may be desired”.
Paragraph 80, which references a different embodiment from that of figures 1 and 6, where the threaded element 2500 [figures 25 and 26] can be configured to receive and engage (couple to) a curved element 2510 [figures 27 and 28]. This embodiment references that the threaded element 2500 and curved element 2510 are two separate pieces which are coupled together to form the threaded gasket 130. In this embodiment, each piece can be made of a material and then coupled together to form the threaded gasket. The claim requires “a threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material”. In the embodiment described in figures 25-28, the threaded gasket is not a unitary body, but two separate pieces which are coupled together.
In the remarks filed by applicant, the applicant argues against the prior art by stating the following:
“As referenced in the interview summary of February 22, 2022, the Office notes that a proposed amendment relating to a threaded gasket made of two materials may be discussed to some degree in Rose, specifically noting the gasket 110 and tubular part 124 together are made of two different materials. Applicant submits that amended independent claims 1, 16, and 26 each similarly recite "a threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material." Applicant further submits that the gasket 110 and tubular part 124 of Rose are clearly two distinct and separate components. See Rose, Fig. 1A. Moreover, Rose does not even reference element 110 as corresponding to a gasket, but instead an optional annular seal member 110. Likewise, Rose does not reference element 124 as a tubular part, but instead a second stem 124. Applicant notes that the annular seal member 110 and second stem 124 are entirely separate elements, which do not even interface with one another. At best, the annular seal member 110 of Rose may interface with first stem 120, but yet these elements are not unitary and are instead two distinct elements. Applicant further notes that even if somehow the Office interpreted the annular seal member 110 and second stem 124 as being part of a unitary body, Rose still fails to teach such unitary body further comprising a mouth portion comprising a compliant material”.
Applicants arguments are focused on two separate pieces of the prior art which interface with one another but are not unitary because they are two separate pieces. By applicants perceived definition of “unitary body”, the applicant does not have support for their amendment. The applicant is using one embodiment of their own application [figures 25-28], which would be two separate pieces which are coupled/interfaced with one another with the threaded element 2500 and curved element 2510 can comprise different materials, such a threaded element 2500 comprising plastic and curved element 2510 comprising rubber, or the same materials and combining this embodiment with a separate embodiment of figures 1 and 6 where the threaded gasket is a unitary body.
At best, the applicant has support for “a threaded gasket having a unitary body comprising a threaded portion, a curved profile, and a gasket opening, the threaded gasket comprising a hard plastic material or a compliant material” or “a threaded gasket having a two piece coupled body comprising a threaded element and a curved element, the threaded element comprising a hard plastic material and the curved element comprising a rubber material”. However, applicant does not have support for “a threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material” as amended in the claims. Therefore, for purposes of examination, the examiner will use the plain meaning of unitary [Merriam-Webster defines unitary as “of or relating to a unit”]. Therefore, unitary can encompass “a single piece” or “two or more pieces which are coupled to one another to form a unit”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 5-9, 11, 16, 18, 19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16 and 26, the applicant introduces “a mouth portion”. The originally filed disclosure makes no mention of the mouth portion since “mouth portion” cannot be found in the specification. Therefore, it is unclear exactly what encompasses the mouth portion. Based on the amendment and review of the specification, it appears “a mouth portion” is referring to the curved profile 134 [paragraph 65] or curved element 2510 [paragraph 80]. For purposes of examination, examiner will treat the limitation as descried above.
Further regarding claims 1, 16 and 26, the applicant states “the mouth portion comprising a compliant material”. It is unclear what the metes and bounds of the phrase “compliant material” is. The specification only mentions “a compliant material” once [paragraph 59]:
 “Threaded gaskets 130 may comprise a compliant material, such as a rubber or other polymeric material, as may be desired”.
However, “a compliant material” is never actually defined. Applicant only gives examples being “rubber or other polymeric material”. Merriam-Webster defines “compliant” as “conforming to requirements” or “submissive” while “complaint material” generally falls under the definition of “a material that conforms to regulations or even a building code. It is a material that has recognized, predictable and consistent properties. A material is a compliant material, if it conforms to a known performance criteria”. Although applicant gives examples, the term “complaint material” is not defined in the specification and is not being used as one of ordinary skill in the art would understand. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “compliant material” in claims 1, 16 and 26 is used by the claim to mean “a flexible material,” while the accepted meaning is “a material that conforms to regulations or even a building code. It is a material that has recognized, predictable and consistent properties. A material is a compliant material, if it conforms to a known performance criteria.” The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, examiner will treat the limitation as a rubber or polymeric material which include plastic, nylon, polyethylene, polyester, Teflon, epoxy and styrene to name a few. 
Further regarding claims 1, 16 and 26, the applicant states “the threaded portion comprising a hard plastic material”. The term “hard” in claims 1, 16 and 26 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is applicant intending hard plastic to mean less flexible than the “complaint material” or having a higher durometer than the complaint material or is the applicant not even comparing the hard plastic to the compliant material or is applicant not even attempting to compare the materials at all between the threaded portion and mouth portion. For purposes of examination, examiner will treat the limitation as a plastic material.
Regarding claim 25, the applicant states “The system or kit of claim 20”. However, claim 20 has been cancelled, thus claim 25 depends from a cancelled claim and it is unclear what the dependency of claim 25 should be. Since the previous claim set, filed 13 January 2022, had claim 25 dependent on claim 20 and claim 20 dependent on claim 16, examiner will treat claim 25 as depending from claim 16.
Claim 25 recites the limitation "the grip portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 6, 16, 18, 21, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938).
Regarding claim 1, Murakami teaches a system or kit (figures 4-8), comprising: a beverage container (figure 4, reference 10) configured to receive a beverage can (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) through an exposed opening of the container (figure 4, near reference 60): a gasket (figure 4 and 5, reference 62) having a unitary body (figure 4, reference 62) comprising a connection portion (figure 4 and 6, reference 72 and 68), a mouth portion (figure 4 and 5, reference 64) and a gasket opening (figure 5, reference 70), the gasket configured to engage a section of the beverage container (figure 4: the gasket 64 has a peripheral ring 72 with a peripheral bead 68 which snap fits to the container 10 at bead 60) and to contact at least a portion of the beverage can when the beverage can is positioned within the container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function); and a lid (figure 7 and 8, reference 86) configured to engage an internal portion of the container (figure 7, reference 98 and paragraph 55) and configured to substantially cover the exposed opening of the container (figure 7, top of reference 10); wherein when the gasket is engaged with the section of the container, the beverage can will not fall out of the container when the container is inverted (figure 4-6). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not explicitly teach a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the beverage container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18) with the unitary body having a threaded portion (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), the threaded portion comprising a hard plastic material (figure 11C, reference 1120 and column 8, lines 32-34: the threaded portion 1120 at 1191/1190 is plastic) and the mouth portion (figure 11C, reference 1130/1131) comprising a compliant material (figure 11C, reference 1130/1131 and column 8, lines 30-31: The mouth portion 1130/1131 can be plastic, styrene or the like which are compliant materials, as explained above in the 112 rejection) and wherein when the threaded gasket is engaged with the threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figure 11C, near 1190 and 1191 and as shown in the annotated figure below). Furthermore, other embodiments of Thompson, specifically 11B, appears to disclose a beverage container (1180 or 1181) having an internal threading while the gasket (1110) has a thread which engages the internal threaded gasket of the beverage container (1180 or 1181) with an outwardly protruding portion (1162 and top of thread 1117) of the threaded gasket (1110) contacting an uppermost portion of the beverage container 1180. Furthermore, having an external threading changed to an internal threading is a reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Since this teaching is not explicit, another reference has been provided below.

    PNG
    media_image2.png
    621
    362
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container, as disclosed by Thompson, because a thread would be a more secure attachment means while having differing materials allows for a more secure connection at the connection means but a softer material at the part which contacts the users mouth. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container, as disclosed by Rose, because including the internal threading on the beverage container create a smooth surface to drink from when the gasket is removed and further creates an aesthetically pleasing view of the container due to the smooth exterior. Furthermore, including the outwardly protruding portion allows for increasing a liquid tight seal between the beverage container and the gasket by allowing use of an additional seal member, as explained by Rose (paragraph 33).
Regarding claim 2, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami discloses the kit further configured such that a user can drink a beverage from the beverage can while the threaded gasket is coupled to the container and in contact with the beverage can (figure 5 and 6 and paragraph 53. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami, in view of Thompson, is capable of performing the recited function).
Regarding claim 5, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96), the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).
Regarding claim 6, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 5, as shown above. Furthermore, Murakami discloses the seal of the lid is configured to engage the container away from the threaded section of the beverage container (figure 7, as shown in the annotated figure below: The snap fit bead is located above the seal 98 of the extension portion of the lid. When modifying the kit of Murakami with the threading of Thompson, the threading would replace the snap fit bead and thus the seal would still be locate below the threaded portion).

    PNG
    media_image3.png
    527
    482
    media_image3.png
    Greyscale

Regarding claim 16, Murakami teaches a system or kit (figures 4-8), comprising: a container (figure 4, reference 10) having a connection means (figure 4, reference 60 and paragraph 52 and 53) configured to receive a beverage receptacle (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) through an exposed opening of the container (figure 4, near reference 60); a gasket (figure 4 and 5, reference 62) having a unitary body (figure 4, reference 62) comprising a connection portion (figure 4 and 6, reference 72 and 68), a mouth portion (figure 4 and 5, reference 64) and a gasket opening (figure 5, reference 70), the gasket configured to engage the connection means of the container (figure 4: the gasket 64 has a peripheral ring 72 with a peripheral bead 68 which snap fits to the container 10 at bead 60); and a lid (figure 7 and 8, reference 86) configured to engage an internal portion of the container (figure 7, reference 98 and paragraph 55) and configured to substantially cover the exposed opening of the container (figure 7, top of reference 10); wherein when the gasket is further configured to contact at least a portion of the beverage receptacle when the beverage receptacle is positioned within the container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) and when the gasket is engaged with the section of the container so that the beverage container will not fall out of the container when the container is inverted (figure 4-6). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection means.
Murakami does not explicitly teach a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the beverage container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18) with the unitary body having a threaded portion (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), the threaded portion comprising a hard plastic material (figure 11C, reference 1120 and column 8, lines 32-34: the threaded portion 1120 at 1191/1190 is plastic) and the mouth portion (figure 11C, reference 1130/1131) comprising a compliant material (figure 11C, reference 1130/1131 and column 8, lines 30-31: The mouth portion 1130/1131 can be plastic, styrene or the like which are compliant materials, as explained above in the 112 rejection) and wherein when the threaded gasket is engaged with the threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figure 11C, near 1190 and 1191 and as shown in the annotated figure below). Furthermore, other embodiments of Thompson, specifically 11B, appears to disclose a beverage container (1180 or 1181) having an internal threading while the gasket (1110) has a thread which engages the internal threaded gasket of the beverage container (1180 or 1181) with an outwardly protruding portion (1162 and top of thread 1117) of the threaded gasket (1110) contacting an uppermost portion of the beverage container 1180. Furthermore, having an external threading changed to an internal threading is a reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Since this teaching is not explicit, another reference has been provided below.


    PNG
    media_image2.png
    621
    362
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container, as disclosed by Thompson, because a thread would be a more secure attachment means while having differing materials allows for a more secure connection at the connection means but a softer material at the part which contacts the users mouth. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container, as disclosed by Rose, because including the internal threading on the beverage container create a smooth surface to drink from when the gasket is removed and further creates an aesthetically pleasing view of the container due to the smooth exterior. Furthermore, including the outwardly protruding portion allows for increasing a liquid tight seal between the beverage container and the gasket by allowing use of an additional seal member, as explained by Rose (paragraph 33).
Regarding claim 18, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96).
Regarding claim 21, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 18, as shown above. Furthermore, Murakami discloses the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).
Regarding claim 22, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 21, as shown above. Furthermore, Murakami discloses the seal is configured to engage the container away from the threaded section of the container (figure 7, as shown in the annotated figure below: The snap fit bead is located above the seal 98 of the extension portion of the lid. When modifying the kit of Murakami with the threading of Thompson, the threading would replace the snap fit bead and thus the seal would still be locate below the threaded portion).

    PNG
    media_image3.png
    527
    482
    media_image3.png
    Greyscale

Regarding claim 26, Murakami teaches a system or kit (figures 4-8), comprising: a beverage container (figure 4, reference 10) configured to receive a beverage receptacle (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) through an exposed opening of the container (figure 4, near reference 60): a gasket (figure 4 and 5, reference 62) having a unitary body (figure 4, reference 62) comprising a connection portion (figure 4 and 6, reference 72 and 68), a mouth portion (figure 4 and 5, reference 64) and a gasket opening (figure 5, reference 70), the gasket configured to engage a section of the beverage container (figure 4: the gasket 64 has a peripheral ring 72 with a peripheral bead 68 which snap fits to the container 10 at bead 60) and to contact at least a portion of the beverage receptacle when the beverage receptacle is positioned within the container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function); and a lid (figure 7 and 8, reference 86) configured to engage an internal portion of the container (figure 7, reference 98 and paragraph 55) and configured to substantially cover the exposed opening of the container (figure 7, top of reference 10); wherein when the gasket is engaged with the section of the container, the beverage receptacle will not fall out of the container when the container is inverted (figure 4-6). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection means.
Murakami does not explicitly teach a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the beverage container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18) with the unitary body having a threaded portion (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), the threaded portion comprising a hard plastic material (figure 11C, reference 1120 and column 8, lines 32-34: the threaded portion 1120 at 1191/1190 is plastic) and the mouth portion (figure 11C, reference 1130/1131) comprising a compliant material (figure 11C, reference 1130/1131 and column 8, lines 30-31: The mouth portion 1130/1131 can be plastic, styrene or the like which are compliant materials, as explained above in the 112 rejection) and wherein when the threaded gasket is engaged with the threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figure 11C, near 1190 and 1191 and as shown in the annotated figure below). Furthermore, other embodiments of Thompson, specifically 11B, appears to disclose a beverage container (1180 or 1181) having an internal threading while the gasket (1110) has a thread which engages the internal threaded gasket of the beverage container (1180 or 1181) with an outwardly protruding portion (1162 and top of thread 1117) of the threaded gasket (1110) contacting an uppermost portion of the beverage container 1180. Furthermore, having an external threading changed to an internal threading is a reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Since this teaching is not explicit, another reference has been provided below.

    PNG
    media_image2.png
    621
    362
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include a threaded gasket with the unitary body having a threaded portion, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material and the threaded gasket configured to engage a threaded section of the beverage container, as disclosed by Thompson, because a thread would be a more secure attachment means while having differing materials allows for a more secure connection at the connection means but a softer material at the part which contacts the users mouth.  Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container, as disclosed by Rose, because including the internal threading on the beverage container create a smooth surface to drink from when the gasket is removed and further creates an aesthetically pleasing view of the container due to the smooth exterior. Furthermore, including the outwardly protruding portion allows for increasing a liquid tight seal between the beverage container and the gasket by allowing use of an additional seal member, as explained by Rose (paragraph 33).
Regarding claim 27, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 26, as shown above. Furthermore, Murakami discloses the kit further configured such that a user can drink a beverage from the beverage receptacle while the threaded gasket is coupled to the container and in contact with the beverage receptacle (figure 5 and 6 and paragraph 53. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami, in view of Thompson, is capable of performing the recited function).
Regarding claim 28, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 26, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96), the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).
Regarding claim 29, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the mouth portion presents a curved profile (figure 5, as shown in the annotated figure below) that extends between a relative top of the threaded gasket (figure 5, reference 64) to a relative outer wall of the threaded gasket (figure 4, reference 66).

    PNG
    media_image4.png
    460
    274
    media_image4.png
    Greyscale


Claims 7-9, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938), as applied to claims 1 and 16 above, and further in view of McGinnis (US 5,212,963).
Regarding claim 7, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above. 
Murakami, in view of Thompson and Rose, do not teach an adapter configured to fit within the container at or near a relative bottom of the container. However, McGinnis does teach an adapter (figure 1 and 2, reference 10) configured to fit within the container at or near a relative bottom of the container (figure 1, reference 10 in container 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Murakami, in view of Thompson and Rose, to include an adapter configured to fit within the container at or near a relative bottom of the container, as disclosed by McGinnis, because including the adapter allows for maintaining a cool temperature within the container, as explained by McGinnis (column 3, lines 31-42).
Regarding claim 8, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 7, as shown above. Furthermore, McGinnis teaches the adapter contains a temperature-sensitive material therein (figure 1 and 2, reference 10 and column 3, lines 31-42), the temperature-sensitive material selected from the group consisting of a metal and a liquid (column 4, lines 8-16).
Regarding claim 9, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 7, as shown above. Furthermore, modified Murakami teaches wherein the beverage can (figure 4, reference 74) is a 12 oz. beverage can (figure 4, reference 74: this limitation further defines the intended use recitation of the beverage can), and wherein when the adapter is positioned within the beverage container and the threaded gasket is coupled to the beverage container, both the adapter and the threaded gasket contact the 12 oz. beverage can (Figure 4 of Murakami and figure 1 of McGinnis: When a smaller beverage can is going to be placed in the container 10 of Murakami, adding the adapter 10 of McGinnis and placing a smaller beverage can on the adapter 10, the smaller beverage can would be capable of contacting the threaded gasket 64 and the adapter 10).
Regarding claim 19, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above. 
Murakami, in view of Thompson and Rose, do not teach an adapter configured to fit within the container at or near a relative bottom of the container. However, McGinnis does teach an adapter (figure 1 and 2, reference 10) configured to fit within the container at or near a relative bottom of the container (figure 1, reference 10 in container 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Murakami, in view of Thompson and Rose, to include an adapter configured to fit within the container at or near a relative bottom of the container, as disclosed by McGinnis, because including the adapter allows for maintaining a cool temperature within the container, as explained by McGinnis (column 3, lines 31-42).
Regarding claim 23, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 19, as shown above. Furthermore, McGinnis teaches the adapter contains a temperature-sensitive material therein (figure 1 and 2, reference 10 and column 3, lines 31-42).
Regarding claim 24, Murakami, in view of Thompson, Rose and McGinnis, all of the claim limitations of claim 23, as shown above. Furthermore, McGinnis teaches the temperature-sensitive material selected from the group consisting of a metal and a liquid (column 4, lines 8-16).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938), as applied to claims 1 and 16 above, and further in view of La Kier et al. (US D551,984).
Regarding claim 11, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above.
Murakami, in view of Thompson and Rose, do not teach an outer wall of the beverage container defines a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto. However, La Kier does teach an outer wall of the beverage container defines a grip portion thereon or therein (figure 3 and 4), the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto (figure 3 and 4: figure 4 shows the recessed portion of the grip in the center of each grip and a transition portion on either side of the center of the grip).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson and Rose, to include the outer wall of the beverage container define a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto, as disclosed by La Kier, because having the outer wall of the beverage container define a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto allows for easily gripping the container with less worry of the container slipping out of the users hand.
Regarding claim 25, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above.
Murakami, in view of Thompson and Rose, do not teach a grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto. However, La Kier does teach a grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto (figure 3 and 4: figure 4 shows the recessed portion of the grip in the center of each grip and a transition portion on either side of the center of the grip).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson and Rose, to include the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto, as disclosed by La Kier, because having the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto allows for easily gripping the container with less worry of the container slipping out of the users hand.

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claims 1, 16 and 26, the applicant states “As referenced in the interview summary of February 22, 2022, the Office notes that a proposed amendment relating to a threaded gasket made of two materials may be discussed to some degree in Rose, specifically noting the gasket 110 and tubular part 124 together are made of two different materials. Applicant submits that amended independent claims 1, 16, and 26 each similarly recite "a threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material." Applicant further submits that the gasket 110 and tubular part 124 of Rose are clearly two distinct and separate components. See Rose, Fig. 1A. Moreover, Rose does not even reference element 110 as corresponding to a gasket, but instead an optional annular seal member 110. Likewise, Rose does not reference element 124 as a tubular part, but instead a second stem 124. Applicant notes that the annular seal member 110 and second stem 124 are entirely separate elements, which do not even interface with one another. At best, the annular seal member 110 of Rose may interface with first stem 120, but yet these elements are not unitary and are instead two distinct elements. Applicant further notes that even if somehow the Office interpreted the annular seal member 110 and second stem 124 as being part of a unitary body, Rose still fails to teach such unitary body further comprising a mouth portion comprising a compliant material”. As an initial matter, it appears the new claim limitation the applicant referring to may be new matter, as explained above in the 35 U.S.C. 112(a) rejection shown above.  Furthermore, as shown in the rejection above, Murakami teaches the gasket being a unitary body. Furthermore, as shown in the rejection above, Thompson also discloses the threaded gasket having a unitary body comprising a threaded portion, a mouth portion, and a gasket opening, the threaded portion comprising a hard plastic material and the mouth portion comprising a compliant material. Since the claim limitation is disclosed, the claims remain rejected.
Regarding the dependent claims, applicants arguments are only directed towards the prior art not disclosing the new limitations of claims 1, 16 and 26. Since the independent claims remain rejected, the dependent claims also remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735